      Case 3:20-cr-00783-DMS Document 88 Filed 01/22/21 PageID.1130 Page 1 of 1



1
2
3
4
                                United States District Court
5
                               Southern District of California
6
                                  HON. DANA M. SABRAW
7
8                                                  )
     UNITED STATES OF AMERICA,                     )     ORDER EXTENDING
9                                                  )     DEADLINE TO SELF-
                  Plaintiff,                       )        SURRENDER
10
                                                   )
11         vs.                                     )
                                                   )
12                                                 )   Case No. 3:20-cr-00783-DMS
     GERALDINE HILL (1),                           )
13                                                 )
                  Defendant                        )
14                                                 )
15
16
           Based on the defendant's motion, which is not opposed by the United States,
17
     and for good cause, the deadline for Ms. Hill to report to BOP custody is extended to
18
     January 27, 2021 at 3:00 pm.
19
20
                              22 day of January, 2021.
                  DATED this ____
21
22
                                     ____________________________________
23
                                     Dana M. Sabraw
24                                   United States District Judge
25
26
27
28



                                             Order

                                               1
